Douglas, J.,
concurring. I concur in the syllabus and judgment of the majority. I write separately to make two points wherein I disagree with the majority.
The majority states that “ * * * the language of Section 4(A) of Am.Sub.S.B. No. 133 does not expressly protect the composition of the bargaining unit.” I respectfully disagree. I believe that Section 4(A) does protect the deemed certified unit, including composition, from attack by all but another employee organization. That, in fact, is the real substance of Ohio Council 8. This does not say, however, as the majority clearly points out, that the composition of a unit cannot be changed by the joint agreement of the unit and the public employer. Such an agreement is not an attack.
The majority also says, in discussing Am.Sub.S.B. No. 133, that “[t]here is no indication * * * that the intent of the legislature was slavish adherence to the 1983 status quo.” While I would not call it “slavish adherence,” I would say and I do believe that the intent of the legislature was to codify then existing bargaining relationships, so as to maintain the status quo between public employers and their employees who at that time had a collective bargaining history and, often, a contractual relationship.
With the foregoing exceptions, I concur with the well-reasoned syllabus, opinion and judgment of the majority.
Resnick, J., concurs in the foregoing opinion.